Citation Nr: 0019179	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-22 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an effective date earlier than August 15, 
1997 for special monthly pension.  

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a back disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to October 
1945 and from June 1946 to June 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas. 

In a written statement received in September 1999, the 
veteran withdrew appeals of claims for service connection for 
post traumatic stress disorder, bronchitis, a sinus disorder, 
a shoulder injury and prostatitis.  See 38 C.F.R. § 20.204 
(1999).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A June 1974 rating decision determined that the veteran 
was entitled to pension benefits under 38 U.S.C. § 521, on 
the basis of being permanently and totally disabled from 
January 29, 1974.  

3.  The veteran's claim for special monthly pension was 
received on April 17, 1996.  He was in need of the regular 
aid and attendance of another person at that time and has 
remained so.  

4.  The RO denied service connection for a back disorder in 
an unappealed rating decision of January 1961 and the Board 
denied service connection for back disorders in June 1967, 
September 1970 and May 1973.  

5.  Evidence of record at the time of the May 1973 Board 
denial included service medical records, lay statements of 
back symptoms during and after service, medical reports of 
current disability, and medical reports that the veteran 
stated he had back trouble in service.  

6.  Since the May 1973 Board decision, the veteran has 
submitted additional argument as well as records which are 
cumulative and redundant.  

7.  Since the May 1973 Board decision, the veteran has not 
submitted evidence not previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
back disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 17, 1996 for 
special monthly pension on account of need of regular aid and 
attendance have been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.151, 3.155, 3.158, 3.351, 3.352, 3.400, 3.401 
(1999).  

2.  The May 1973 decision of the Board is final.  New and 
material evidence to reopen the claim has not been received.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.1100 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an Effective Date Earlier than August 15, 
1997
 for Special Monthly Pension.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  

For the establishment of permanent and total disability for 
disability pension, the effective date can go back one year, 
to the date the veteran became permanently and totally 
disabled, if 2 conditions are met:  first, the veteran must 
have been incapacitated so that he was prevented from filing 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled, 
and second, the claim must be received within one year of the 
date in which the veteran became permanently and totally 
disabled.  38 U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. 
§§ 3.151(b), 3.400(b)(1)(ii)(B) (1999).  

The veteran has argued that this provision applies to him 
because he was incapacitated for several months after his 
stroke or cerebrovascular accident (CVA).  Actually, a rating 
decision of June 1974 determined that the veteran was 
permanently and totally disabled.  Clearly, the current claim 
was not received within a year after the veteran became 
permanently and totally disabled.  Consequently, the 
provisions of 38 U.S.C.A. § 5110(b)(3) (West 1991) and 
38 C.F.R. §§ 3.151(b), 3.400(b)(1)(ii)(B) (1999) do not apply 
in this case.  

The Board has considered the provisions of 38 C.F.R. § 3.401, 
which specifically addresses aid and attendance and 
housebound benefits.  (1) Except as provided in Sec. 
3.400(o)(2) [which applies only to compensation and is not 
applicable to this pension claim], the date of receipt of 
claim or date entitlement arose, whichever is later.  
However, when an award of pension or compensation based on an 
original or reopened claim is effective for a period prior to 
the date of receipt of the claim, any additional pension or 
compensation payable by reason of need for aid and attendance 
or housebound status shall also be awarded for any part of 
the award's retroactive period for which entitlement to the 
additional benefit is established.  38 C.F.R. § 3.401(a) 
(1999).  Under this provision, there would have to be a 
retroactive award of award of the basic pension benefits and 
the higher amount for aid and attendance would also be 
payable.  That is not the case here.  This part of the 
regulation does not provide for an earlier effective date of 
additional aid and attendance benefits where pension benefits 
have already been awarded.  

On April 17, 1996, the RO received the veteran's letter, in 
which he stated that on March 17, he had a stroke which 
caused him to loose the use of his left arm, hand, leg and 
foot.  He stated that he was housebound, specifically using 
that term.  He described his treatment and expenses and 
requested VA assistance.  He also described the care and 
assistance he was receiving from others.  

The RO's May 1996 response indicates that it understood the 
April 1996 letter as an informal claim.  38 C.F.R. § 3.155(c) 
(1999).  An informal claim must specify the benefit sought.  
38 C.F.R. § 3.155(a) (1999).  The RO asked the veteran which 
benefit he was seeking.  It also asked him to complete a 
release for medical information or, in the alternative, to 
submit his medical reports.  

The veteran's response was received in June 1996.  He stated 
that he had received the forms sent by the RO, that he 
received help from Medicaid and that he did not need any 
extra financial help from VA at that time.  This appears to 
be a written withdrawal of the claim for increase; however, 
the regulations do not authorize the withdrawal of the claim 
for increase.  An appeal can be withdrawn in writing, 
38 C.F.R. § 20.204 (1999), and the entire benefit can be 
renounced, 38 C.F.R. § 3.106 (1999), but there is no 
provision for a claimant to withdraw a claim for an increase.  

The claim for increase can be considered abandoned by the RO, 
if the claimant does not furnish evidence requested by the RO 
within 1 year of the request.  38 C.F.R. § 3.158(a) (1999).  
Here, the RO had asked the veteran to submit releases or the 
medical records as to his current condition.  That request 
was made by the RO in May 1996.  In April 1997, it received 
the requested medical evidence as to the veteran's current 
condition.  This was within a year of the RO request, so the 
informal claim of April 1996, can not be considered 
abandoned.  38 C.F.R. § 3.158 (1999).  The Board notes that 
the cover letter did not respond to the RO's question as to 
whether the veteran was seeking housebound or aid and 
attendance benefits.  However, we do not find this 
controlling.  Fleshman v. West, 138 F.3d 1429 (Fed.Cir. 
1998).

On August 15, 1997, the RO received the report of an 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance, dated in May 1997.  In a March 
1998 rating decision, the RO granted special monthly pension 
on account of need for regular aid and attendance, from the 
date of receipt of the report in August 1997.  As discussed 
above, the claim was actually received on April 17, 1996 and 
had been continuously open and not abandoned.  Therefore, 
April 17, 1996, is the correct effective date for the 
veteran's special monthly pension on account of need of 
regular aid and attendance.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(o)(1) (1999).  There is no dispute 
that the disability requirements were met at that time.  
38 C.F.R. §§ 3.351, 3.352 (1999).  

Part (2) of  Subparagraph (a) dealing with aid and attendance 
or housebound benefits provides that the effective date will 
be the date of departure from hospital, institution, or 
domiciliary.  38 C.F.R. § 3.401(a)(2) (1999).  The hospital 
report shows the veteran was admitted in March 1996 for the 
disabling right cerebrovascular accident and left 
hemiparesis.  He was discharged April 1, 1996.  This would 
put the effective date in April 1996 and would not alter 
compensation payments to the veteran.  Payment of monetary 
benefits based on original, reopened, or increased awards of 
compensation, pension or dependency and indemnity 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  38 C.F.R. § 3.31 (1999).  


2.  Whether the Veteran has Submitted New and Material 
Evidence to
Reopen a Claim of Entitlement to Service Connection for a 
Back Disorder

In January 1961, the RO denied service connection for 
osteoarthritis in the lower lumbar facets and informed the 
veteran that service connection for a back condition had been 
denied.  He did not make a timely appeal.  Decisions of the 
RO which are not appealed are final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).  

The evidence at the time of the January 1961 RO denial 
included the service medical records, a statement from the 
veteran as to back symptoms during and immediately after 
service, and medical evidence of a current back disability.  
The medical evidence included a statement from L. E. Johnson, 
M.D., dated in September 1960, to the effect that the he 
treated the veteran in June 1953.  Dr. Johnson noted that the 
veteran stated that he had back trouble in service.  The 
doctor did not comment on the veteran's statement of back 
symptoms in service.  The condition was treated with medicine 
and exercise.  Dr. Johnson did not diagnosis arthritis or 
report any X-ray evidence of arthritis.  

In June 1967, the Board denied service connection for a 
disability of the back, then diagnosed as low back strain 
with hypertrophic arthritis.  The evidence at that time 
included a statement from a fellow service member to the 
effect that he remembered the veteran having back pain in 
service.  There was also what appears to be Dr. Johnson's 
notes.  There was also medical information as to the current 
nature of the back disorder.  

The Board again denied service connection for arthritis of 
the lumbar spine, with low back strain in September 1970.  
The evidence at that time included statements from the 
veteran's wife and other lay witnesses as to the veteran's 
back symptoms during and after service.  Information as to 
the current nature of the disability was also presented.  

The Board again denied service connection for a back disorder 
in May 1973.  At that time, the veteran presented additional 
statements and there was also additional evidence as to the 
progress of the disability.  

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, VA has no jurisdiction to consider the 
claim unless the appellant submits new and material evidence.  
Therefore, the first determination which the Board must make, 
is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed.Cir. 1996).  

In analyzing a claim that new and material evidence has been 
submitted to reopen a claim, the first determination is 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening it must be 
determined whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the claim will be evaluated on the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  See Winters v. West; 12 Vet. App. 203 
(1999); Elkins v. West; 12 Vet. App. 209 (1999).  

New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  

The Federal Circuit has also held that according to the plain 
language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(Fed.Cir. 2000).  

Review under this test discloses that the file has become 
thick with redundant material.  The veteran has repeated his 
arguments in support of his claim.  His statements are 
cumulative.  

The veteran has repeatedly stated that he had back symptoms 
in service.  Lay witnesses have also reported back symptoms 
during and after service.  Such evidence was previously 
considered.  It is redundant and not new.  

There is also evidence as to the progress of the veteran's 
back disorder.  There is no dispute that he currently has a 
back disability, so the evidence that there is a current 
disability is not material.  Sagainza v. Derwinski, 1 Vet. 
App. 575, 579 (1991).  

Dr. Johnson reported that the veteran stated he had back 
symptoms in service.  Other physicians have also reported the 
veteran's statements.  These are cumulative of Dr. Johnson's 
report.  Further, evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence" satisfying the requirement of 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Such evidence 
cannot enjoy the presumption of truthfulness accorded by 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995) (as to 
determination of well groundedness) and Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (as to determination of whether 
evidence is "new and material" for purposes of reopening a 
claim), because a medical professional is not competent to 
opine as to matters outside the scope of his or her 
expertise, and a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet App 406, 409 (1995).  

Despite the veteran's statements of back symptoms in service, 
at no time, has there been added to the record competent 
evidence of a connection or nexus between the current 
disability and the claimed back symptoms during service.  See 
Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995); Cohen v. Brown, 10 Vet. 
App. 197 (1997).  

The Board notes that duplicate records recently submitted by 
the veteran were returned to him by the RO, as listed in a 
February 1998 cover letter.  

The Board's review does not disclose any evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the back claim, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Consequently, there is no 
new and material evidence and VA can not reopen the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  

The representative has discussed well grounded claims at 
length.  As there is no new evidence to reopen the claim, the 
Board can not reach the question as to whether it is well 
grounded.  See Winters.  

The veteran has referred to his combat service.  The 
provisions of 38 U.S.C.A. § 1154 (West 1991) provide 
assistance for combat veterans in establishing injury in 
service.  Such evidence is already of record and the 
provisions of § 1154 do not provide new evidence.  Section 
1154 does not assist the veteran in establishing that there 
is a connection between his claimed back disability and the 
reported injury in service.  Medical evidence is required but 
has not been presented.  The provisions of 38 U.S.C.A. § 1154 
do not provide a basis to reopen the claim.  Turpen v. Gober, 
10 Vet. App. 536, 539 (1997).  


ORDER

An effective date of April 17, 1996 for special monthly 
pension on account of need of regular aid and attendance is 
granted.  

The petition to reopen a claim of entitlement to service 
connection for a back disorder is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

